Citation Nr: 1515464	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a January 2012 videoconference Board hearing.  A copy of the transcript (Transcript) has been associated with the Veterans Benefits Management System (VBMS) record.  There is also a Virtual VA eFolder associated with the Veteran's claim.

The claim was remanded in March 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the March 2014 Board remand, a VA examination report from February 2011 indicated that the Veteran lacked a current diagnosis for hearing loss, bilaterally.  The Board noted that this is incorrect, as a speech recognition score of 92 percent is indicative of a hearing disorder per VA regulation.  Further, the examiner offered a negative nexus opinion because the Veteran's hearing acuity was within normal limits on separation.  The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) and a medically-sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The opinion nonetheless relied on the fact that hearing was within normal limits at separation, and therefore found that service connection was not warranted.  The Board notes that normal hearing on separation may not be the crux of a negative opinion.  If it is, such opinion is invalid and therefore not probative.  An additional VA examination was provided to the Veteran in May 2014.  At this examination, the Veteran's audiology examination was within normal limits and met the guidelines for normal hearing for VA purposes.  See 38 C.F.R. § 3.385.  The examiner did not provide a rationale for no hearing loss in either ear except that the findings on the May 2014 VA audiology examination indicated such.  The examiner did not consider the findings reflective on the February 2011 VA audiology examination or discuss the variance between the two examinations, or consider the Veteran's VA videoconference hearing testimony.  As such, the opinion rendered in May 2014 is inadequate for VA purposes.  See 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall schedule a VA audiological examination so as to assess the nature and etiology of any currently-diagnosed or previously demonstrated hearing loss.  The examiner is reminded that a speech recognition score below 94 percent meets the criteria for hearing loss per VA regulation.  

Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

The examiner must provide an opinion as to whether any identified hearing loss is at least as likely as not etiologically-related to his military service.  The Veteran's VBMS claims folder must be made available to the examiner for review in conjunction with the examination.  

Following a review of the VBMS claims folder, to include the Veteran's hearing testimony, the examiner should address the following:

Whether it is at least as likely as not (50 percent or greater likelihood) that any currently-diagnosed hearing loss originated during active service, sensorineural hearing loss originated within one year of service discharge, or hearing loss is otherwise related to active service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the VBMS claims file was conducted, and must discuss pertinent evidence within the claims file, to specifically include the Veteran's hearing testimony and the variances of hearing loss for VA purposes in the left ear during the February 2011 examination and the lack of hearing loss in either ear for VA purposes during the May 2014 VA examination.   Consideration must be given to the Veteran's assertion of continuity of symptomatology.  

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  

If it is the opinion of the examiner that any hearing loss is the result of aging, post-service noise exposure, or any other process not related to in-service noise exposure or acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  The RO should review the examination report to ensure that it contains all information requested in this remand, and whether any recommended additional examination/testing has been conducted. 

3.  The claim for service connection for bilateral hearing loss should be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

